DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/7/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a means for venting air from the cannula central passage disposed in said second window” in claim 7.



The corresponding structure of the means for venting includes the venting members 28 as described in paragraph 0039 and 0040 in the printed publication of the instant application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-8, 12 and 14-16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by EP 0 139 872 to Gross (cited in IDS).
Regarding claim 1, Gross discloses a device (Figs. 6) for withdrawing spinal fluid from or injecting fluid into a spinal canal (intended use, device in Fig. 6 can be used for withdrawing or injecting fluid out of the spinal canal via hollow cannula 10), comprising inter alia: 
a trocar (10) having a front tip (29) with a beveled planar surface (78); 
a cannula (combination of 32, 50 and 20) having a beveled patient end (the distal tip of 32 is generally beveled as it can be seen in a tapered form in Fig. 6), a non-patient end (20), an outer surface (the outer surfaces of 32, 50 and 20), and a central passage (lumen of cannula 32) adapted to receive said trocar (as best seen in Fig. 6); 
a window (13; page 3, line 35 to page 4, line 2) said window being spaced a predetermined distance from the cannula beveled patient end (as best seen in Fig. 5); and 
a transparent or translucent member disposed in said window (page 5, line 30 to page 6, line 2). 

Regarding claim 3, Gross discloses wherein the transparent or translucent material is rendered visibly darker or lighter when blood is present within said cannula (intended use, device in Fig. 6 can be used for withdrawing body fluids, and the transparent or translucent member disposed in the windows would have allowed for fluid to have been seen in the cannula; magnifying glass 13 also displays the flashback of fluid inside the cannula).
Regarding claim 4, Gross discloses wherein the position of the window in the cannula indicates the orientation of the cannula beveled patient end (page 6, lines 7-13). 
Regarding claim 5, Gross discloses wherein the window is visible to an operator of the device to confirm a preferred orientation of the cannula beveled patient end, wherein said preferred orientation of the cannula beveled patient end is provided when the bevel of the cannula beveled patient end is aligned relative to a patient body so as to minimize severing body fibers during insertion of the device into the patient body (page 6, lines 7-13; intended use, because the operator is capable of determine orientation of the cannula and bevel via the magnifying element, which would have enabled the minimization of severing body fibers).  

Regarding claim 7, Gross discloses a second window in the cannula extending from the outer surface to the central passage (portion 11 and indicating section of hub body 50 are transparent, therefore, a window exists from the outer surface to the central passage, page 6, lines 4-7), said second window being spaced a second predetermined distance from the cannula beveled patient end (Fig. 6); and a means for venting air (hydrophobic filter 21 which is located inside channel 16) from the cannula central passage disposed in said second window (page 5, lines 10-16. 
Regarding claim 8, Gross discloses wherein the means for venting air comprises hydrophobic compositions (it is noted that Tyvek is hydrophobic, page 6, lines 12-17).
Regarding claim 12, Gross discloses wherein the means for venting air is substantially porous to air and substantially non-porous to blood (page 5, lines 10-16 and page 6, lines 12-17).  
Regarding claim 14, Gross discloses wherein the position of the window and the second window in the cannula indicate the orientation of the cannula beveled patient end (page 6, lines 7-13).  

Regarding claim 16, Gross discloses wherein the window and the second window are visible to an operator of the device to confirm a preferred orientation of the trocar beveled planar surface, wherein said preferred orientation of the trocar beveled planar surface is provided when the trocar beveled planar surface is aligned relative to a patient body so as to minimize severing body fibers during insertion of the device into the patient body (page 6, lines 7-13; intended use, because the operator is capable of determine orientation of the cannula and bevel via the magnifying element and the second window, which would have enabled the minimization of severing body fibers).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 9-11 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 0 139 872 to Gross in view of US 20040092908 A1 to Harper et al. (hereinafter, Harper).
Gross discloses the claimed invention as set forth and cited above except for expressly disclosing wherein at least a portion of the means for venting air is transparent or translucent, wherein the means for venting air comprises a material which is rendered visibly darker or lighter when blood is present within said cannula, wherein the means for venting air is substantially porous for gas constituents less than 
However, Harper teaches hydrophobic vent (vent 26, paragraphs 0010 and 0016) incorporated into cerebral spinal fluid drainage chamber comprising means for venting wherein the means for venting air comprises a material which is rendered visibly darker or lighter when spinal fluid is present (vent 26 is made of a porous transparent material, such as e-PTFE, and therefore it is inherent that then when any kind of fluid, such as blood or spinal fluid, passes through the venting filter the filter will render a darker color than before; see paragraphs 0028, 0053-0055) within a lumen (connecting tube 38), wherein at least a portion of the means for venting air is transparent or translucent, wherein the means for venting air is substantially porous for gas constituents less than about 5 microns in size, and substantially non-porous for liquid constituents about 5 microns and greater in size (paragraphs 0024-0026). One having an ordinary skill in the art at the time the invention was made would have found it obvious to modify the vent of Gross to be the porous translucent material, as Harper teaches at paragraph 0026 that such material would have prevented microbes from passing through. 

Claims 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 0 139 872 to Gross in view of US 20070118050 A1 to Accordino.
Gross discloses the claimed invention as set forth and cited above except for expressly disclosing one or more depth/orientation markings on said cannula. However, Accordino teaches that there may be indicia marked on the exterior of a cannula (paragraph 0019). One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the cannula of Gross with the markings of Accordino as Accordino teaches at paragraph 0014 that the markings would have allowed a surgeon to accurately gauge the depth of the cannula into the patient. A skilled artisan would have recognized that this would have improved patient safety and comfort.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044.  The examiner can normally be reached on 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P DOUGHERTY/           Primary Examiner, Art Unit 3791